IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30750
                        Conference Calendar


LARRY ROBINSON, SR.,

                                         Plaintiff-Appellant,


versus

CITY OF SHREVEPORT;
POLICE DEPARTMENT OF SHREVEPORT;
CITY COUNCIL OF SHREVEPORT;
ABC INSURANCE COMPANY,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CV-1089
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Larry Robinson, Sr., # 320772, appeals the dismissal of his

civil rights complaint pursuant to 28 U.S.C. § 1915(d), the

relevant portion of which has been redesignated as

§ 1915(e)(2)(B)(I) by § 804 of the Prison Litigation Reform Act,

Pub. L. No. 104-134, 110 Stat. 1321 (1996).   Robinson argues that

the defendants violated his constitutional rights when two


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30750
                              - 2 -

vehicles were towed from his home.   We have reviewed the record

and Robinson's brief and AFFIRM on the facts as found and

authorities cited by the magistrate judge in his report and

recommendation filed May 30, 1996, which was adopted by the

district court.

     AFFIRMED.